Title: Casper Krible to David Deshler, John Wister, and Richard Wister, 21 October 1765
From: Krible, Casper
To: Deshler, David,Wister, John,Wister, Richard


This letter is neither by nor to Franklin and it is possible that he never even saw it, yet it is printed here because it gives some information on the attacks being made on him among the German settlers of Pennsylvania in connection with the Stamp Act and on the efforts of some friends and supporters to defend his reputation. Apparently, one of the men addressed sent the letter, or a translation of it, to James Pemberton and he forwarded the translation to Henton Brown (above, IX, 218 n) and Dr. John Fothergill (above, IV, 126 n) in London with an explanatory letter, Dec. 17, 1765.
Fothergill replied to Pemberton, Feb. 27, 1766, declaring that from his own knowledge he could aver that Franklin “did all in his power to prevent the Stamp-act from passing” and that “in a long Examination before the house of Commons within these few weeks” he had asserted American rights and privileges “with the utmost Firmness, Resolution and Capacity.” Fothergill also testified to Franklin’s diligent and judicious pursuit of the business of the agency and declared that Franklin had “been an able, usefull Advocate for America in General, the province of Pennsylvania in particular.” Pa. Gaz., May 8, 1766, printed extracts from this letter. On April 8, 1766, Brown and Fothergill wrote a joint reply to Pemberton mentioning Krible’s letter and testifying that “so far from proposing the stamp act or joining with it in any manner,” Franklin had “at all times opposed it, both in word and writing, tho’ in vain.” They believed that his testimony before the House of Commons “had considerable influence with the parliament.” His lack of success with the petition for a change in the government of the colony was due “to the singularly unfavourable position of affairs both at home and in America,” rather than to any “want of industry or address” on his part.
Franklin probably at least knew of this correspondence and perhaps believed that his friend Daniel Wister may have had a hand in initiating it. On Sept. 27, 1766, he wrote Wister thanking him and other friends “for the constant Care they have taken of my Good Name in defending it from the Slanders of my Enemies.” He particularly acknowledged “the generous Part” Wister had “always taken in that kind Work.”
 
Immanuel.
  Towamencin Oct. 21st. 1765. 
Dearly beloved Friends David Deshler John and Richard Wister

The special Confidence we repose in You, arising from our long experience of your Sincerity and Candor encourages me to make known to you That Continued Calumny against Mr. Franklin so grevious to us; which Christopher Sowers has from time to Time Inserted in his papers; and altho we on our parts behold it and the promoters of it, as Slanderers; Yet it is undeniable That the common and more ignorant people are stired up to impricate and curse Mr. F. to all eternity. Besides a great many others who wish Mr: F. well are put in Doubt: They will not be convinced, Because such matters are published of him, particularly as to his being active in promoting the Stamp Act, which is propagated in so plausible a Manner as if their Author was agreed to be No other than Mr. Franklin.
And as we have No particular or personal knowledge ourselves of Mr. F., but always Trusted on Your recomendation, beholding him in an honest light or Character, so in truth we passed unnoticed the innumerable abuses against him, And now, no way Doubting, of his Honour, we request of You our worthy Friends amids the Confusion of Matters without undertaking to direct (and simply Not for ourselves) but in behalf of the above misled persons) That you will Take into your Consideration whether such Malicious Aspertions could not be weekened or Contradicted; If Mr. F. friends, Mesrs. Galloway, Foxe and others from the above causes would be Pleased to remind and encourage him (altho as to ourselves we no way doubt) That he will to the Utmost of his power at all Opportunities Contribute to the Repeal of the Stamp Act; And that over and above all this for the sake of his own Credit, to Solicit this and every other Necessary Matter Touching his Embassy, either by himself or some other Eminent Patrons; and that the same might be made unexceptionably to Appear here.
This or such like open and public demonstration of his Utmost endeavours for the Utility and happiness of this Province, would very likely produce good Effects, to the Confusion of all his other friends Enemies and Slanderers, and give Contentment and satisfaction even to Such who may be as Yet doubtful.
Thus Friends we have simply laid before you our sincere Mind touching Mr. F. and his abused Character, and we wish that these prejudices against him may tend to the Satisfaction of the well disposed of All parties to the exposing of Falshood, And that his enemies against their own Inclination in the end, may allow of his due Renowned Fame and reputation.
As to the rest Friends we submit this representation to your serious reflections, in Confidence That you will receive the same and put the best construction on our recit’d Uneasiness.
Lastly we recommend You to the most gracious protection of providence and am the Friend and well wisher of every Blessing.
Casper Krible
 
Endorsed: Translation of Caspar Krebles Letter to David Dashler and Jno. and Richd. Wister relatg to the reports concerng BF dated Towamencin Octob: 21. 1765
